DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-10 are currently pending in the application; of these, claim 1 is independent.  All of the currently pending claims have been examined in the present Office action.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 16 December 2020.  It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air curtain second air outlet, the water spray system, and the electrostatic dedusting device (as recited in claim 8) and the tunnel inclined shaft, the main tunnel, the intersection of the tunnel inclined shaft and the main tunnel, and the tunnel faces (as recited in claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claim 5 is objected to because of the following informalities:
In claim 5, the recitation “are both a jet fan” does not read properly (it appears that this should read, for example, “are each a jet fan” or “are both jet fans”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In lines 11-12 of claim 1, the recitations “one end of the split air cabin” and “the other end of the split air cabin” are indefinite; the split air cabin has not been recited as having “ends” or being of a particular shape or configuration that would define two and only two ends.
	In claim 3, the recitation of “a second air inlet branch” is confusing because no first air inlet branch has previously been recited.
	In claim 6, the recitation of first and second “bottom” ends is indefinite because the claim language does not establish or define what direction or position is meant by “bottom”.  It is further not clear how the first air inlet end and the second air outlet end of the split air cabin (3 in Figs. 1-3) can both be considered to be “bottom” ends, since they are disclosed as being on opposite faces of the split air cabin 3.
	In claim 7, the recitation that the air curtain is “vertically arranged” is indefinite because no vertical direction is defined by the claim language.  It is further not clear how or in what sense applicant’s disclosed air curtain (11 in the applicant’s drawings) can be considered to be “vertically arranged”; in the drawings, the air curtain 11 appears to be a relatively flat rectangular box-like structure that has a horizontal width that is greater than its vertical height (as best shown in Fig. 2). 
	In claims 7 and 8, the recited “air curtain” is indefinite; it is not clear, from applicant’s written specification and drawings, how the air curtain is configured, how it operates, and how it is positioned and arranged to accomplish its purpose, such that a person skilled in the art would be unable to understand what is encompassed by the term “air curtain”.  It is particularly unclear where the air curtain “second air outlet” (as recited in claim 8) is located and how it functions.  
	In claim 10, the recitation of “tunnel faces on both sides of the main tunnel” (line 5) is indefinite; the main tunnel has not been recited as having “sides” and, in particular as having two and only two sides. 
	In the last two lines of claim 10, the recitations of a tunnel face “at one side of the main tunnel” and a tunnel face “at the other side of the main tunnel” is indefinite; the main tunnel has not been recited as having “sides” and, in particular as having two and only two sides.  Further in the last two lines of claim 10, it is not clear whether the recited tunnel faces and sides of the main tunnel are intended to refer to the same tunnel faces and sides of the main tunnel previously recited (see claim 10, line 5) or to some different/additional faces and/or sides.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris, PCT Publication No. WO-2021/024196-A in view of Adam et al., German Patent Publication No. DE-10300387-A (“Adam”)
	Norris discloses a ventilation system for tunnels (see the ventilation installation 1 and parallel tunnels “T” in Figs. 1 and 4; each of the tunnels “T” having a working face at opposite ends thereof; see Abstract) comprising:
a first air cabin (i.e., one of the secondary lines 4); 
a second air cabin (i.e., another one of the secondary lines 4); and 
a split air cabin (the plenum 3); 
wherein the first air cabin and the second air cabin are both a hollow closed air cabin; a first air inlet end and a first air outlet end are provided at two sides of the first air cabin, respectively; a second air inlet end and a second air outlet end are provided at two sides of the second air cabin, respectively (each secondary line 4 draws air from the plenum 3 at an air inlet end in order to supply air, at an air outlet end, to a respective working face; see Abstract); the first air outlet end of the first air cabin is arranged away from the second air outlet end (i.e., the air outlet ends of the first and second air cabins are spaced from one another; see Fig. 4); and 
one end of the split air cabin (i.e., the plenum 3) is provided with a first air inlet (i.e., where the primary lines 2 join the plenum 3; see Fig. 4), and the other end of the split air cabin is provided with a first air outlet (i.e., the portion of the plenum 3 that connects to the first and second air cabins; i.e., the secondary lines 4); the first air inlet is connected to a first air source (e.g., one of the primary lines 2 and/or the primary fan units VP), and the first air outlet is connected to the first air inlet end and the second air inlet end, respectively (see Fig. 4).
Norris does not disclose that the first air inlet end (i.e., of the first air chamber) is connected to a second air source, as recited in claim 1.
In the same field of endeavor, Adam discloses a ventilation system for supplying fresh air to a working face 33 (Fig. 4) of an underground coal mine and teaches the use of a first air source (fan 28 and ductwork 25) and a second air source (compressed air line 26 and flexible pipe 27) to supply air to the face (note the arrows 29 depicting the air flow at the face).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Adam, to provide the Norris ventilation system with a second air source connected to the Norris first air inlet end, in order to provide additional air flow to the corresponding working face when needed and/or to serve as a back-up air source in the event the first source fails.
With respect to claim 2, Adam discloses a ventilation pipe (flexible pipe 27; Fig. 4) which would constitute a “first ventilation pipe” when the teaching of Adam is applied to the Norris ventilation system; Norris discloses a first air inlet branch pipe (i.e., the starting section 32 shown in Figs. 5-6) connecting the split air cabin (i.e., the plenum 3) to the first air cabin (i.e., the portion of the secondary line 4 downstream of the starting section 32).
With respect to claim 3, Norris discloses a second air inlet branch pipe (i.e., another one of the starting sections 32 shown in Figs. 4-5).
With respect to claim 4, Norris discloses first and second fans (VS; e.g., Figs. 5-6).
With respect to claim 6, Norris discloses a trapezoidal split air cabin (see the trapezoidal area of the plenum 3’ shown in Fig. 3).

13.	Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris and Adam as applied to claims 1 and 4 above, and further in view of Huang et al., Chinese Patent Publication No. CN-101761352-A (“Huang”).
As discussed above, the combination of Norris and Adam yields all of the limitations of claims 1 and 4.  The combination does not, however, disclose jet fans, as recited in claim 4, or a ventilation system positioned above an intersection, as recited in claim 10.
In the same field of endeavor, Huang discloses a ventilation system for a tunnel (see the holes 8; Fig. 1) and teaches the use of a jet fan 3 to supply fresh air via an inclined shaft 1.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Huang, to provide the fans disclosed by Norris as jet fans, as recited in claim 5, in order to enhance the movement of air through the Norris ventilation system.
With respect to claim 10, Huang teaches arranging a ventilation system above an intersection of a main tunnel (e.g., the upper hole 8 in Fig. 1) and an inclined shaft 1 (see Fig. 2 which shows components of the ventilation system (e.g., the fan 5) disposed above the intersection of tunnel 8 and inclined shaft 1).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Huang, to provide the ventilation system of Norris, as modified by the teaching in Adam, above an intersection of a main tunnel and an inclined shaft, in order to effectively distribute ventilation air to the working face areas, while causing minimal obstruction to personnel and machinery moving within the tunnel.
With continued reference to claim 10, Norris further discloses adjusting air supply from the split air cabin (i.e., the plenum 3) to the first air cabin (i.e., one of the secondary lines 4) and the second air cabin (i.e., another one of the secondary lines 4) to ensure that the air outputs of the first air cabin and second air cabin reaches a required air flow for the tunnel face associated with each of the air cabins (see, e.g., Abstract).

14.	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris and Adam as applied to claim 1 above, and further in view of Hun et al., Korean Patent Publication No. KR-1387998-B (“Hun”).
As discussed above, the combination of Norris and Adam yields all of the limitations of claim 1.  The combination does not, however, disclose an air curtain, as recited in claim 7.
In the same field of endeavor, Hun discloses a ventilation system for a tunnel (see Figs. 1-2) and teaches the use of an air curtain (see the air curtain generating device 800; Fig. 12).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Hun, to provide the Norris ventilation system with an air curtain between the first and second cabins, in order to prevent ventilation air leaking from one cabin to the other.
With respect to claim 8, Hun further discloses a dedusting device (see the dust collector 300 in Fig. 10) which may take the form of an electrostatic precipitator (see the fifth page of the attached translation); Hun further discusses the use of water spray equipment (i.e., high-pressure water spray vehicles to reduce dust concentration; see the second page of the attached translation).

15.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris and Adam as applied to claim 1 above, and further in view of Gao et al., Chinese Patent Publication No. CN-201100132-Y (“Gao”).
As discussed above, the combination of Norris and Adam yields all of the limitations of claim 1.  The combination does not, however, disclose a throttle valve provided at the first air outlet of the of the split air cabin, as recited in claim 9.
In the same field of endeavor, Gao discloses a tunnel ventilation flow dividing device (Fig. 1) having one air inlet 1 and two air outlets 2, 4 and teaches the provision of throttle valves (i.e., butterfly valves 3) at each outlet.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Gao, to provide the air outlets of the Norris split air cabin (i.e., the plenum 3) with throttle valves, in order to provide better control over the air flows through individual secondary lines 4.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li et al. (CN-205349398-U) discloses a ventilation system including both an air supply duct 8 and a high-pressure compressed air line 6 feeding a tunnel work face area.  Cao et al. (CN-101368483-A) discloses a tunnel ventilation system including an inclined shaft and a split air chamber 1 having an air inlet and two air outlets feeding two opposing tunnel working faces 8.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
10 August 2022